IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2044
                             Filed October 28, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RAYMOND PRESTON JONES SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



      A defendant appeals from his conviction and sentence for criminal

mischief in the fourth degree. AFFIRMED.




      Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, Michael Walton, County Attorney, and Elizabeth Cervantes, Assistant

County Attorney, for appellee.




      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       Raymond Jones Sr. appeals from his conviction and sentence for criminal

mischief in the fourth degree, in violation of Iowa Code sections 716.1 and 716.6

(2013). He maintains substantial evidence does not support the district court’s

finding of guilty.    Because we find substantial evidence supports the district

court’s finding of guilt, we affirm.

I. Background Facts and Proceedings.

       On July 12, 2014, Jones was helping his neighbor search for his missing

minor child. The Davenport police had been dispatched and were conducting a

search of the area.

       Unbeknownst to her, Roxanne Hughes drove through the area the police

and neighbors were searching. Hughes noticed a man—later identified to be

Jones—on the side of the road flailing his arms.         Hughes believed the man

wanted her to stop her car, but she did not because she “didn’t know what his

intentions were.” She slowed her speed and continued to drive past him. As she

drove past the man, he “forearm smashed” her windshield. Hughes testified he

brought his forearm and elbow down “in a pretty good force.” As a result, the

windshield fractured.

       Officer Michael Murphy was approximately one-half block from the

incident. Murphy “saw the windshield get hit by that individual” and “heard a

really loud thud from the windshield getting smacked.”

       Hughes drove approximately one-half block further before she noticed

police officers standing on or near the corner. Hughes stopped her vehicle and
                                          3


got the attention of Officer Wayland.         Hughes pointed Jones out to Officer

Wayland and told him the man wearing a yellow shirt standing in the road had

just used his forearm or hand to smash her windshield.              Officer Wayland

approached Jones to ask him about the incident. As he was asking Jones about

it, Officer Murphy walked over and stated he had witnessed Jones hit the

windshield. Officer Murphy testified that during his conversation with him, Jones

admitted he hit the windshield but denied he broke it.

       On August 8, 2014, Jones was charged by trial information with criminal

mischief in the fourth degree.       The matter proceeded to a bench trial on

October 23, 2014. Jones took the stand and denied he hit the windshield. He

also denied he had told the officers at the scene he hit the windshield.

       Following the trial, the district court found Jones guilty of criminal mischief

in the fourth degree. Jones received a suspended sentence of 120 days and

was placed on probation. He appeals.

II. Standard of Review.

       We review challenges to the sufficiency of evidence for correction of errors

of law. State v. Milsap, 704 N.W.2d 426, 430 (Iowa 2005). “Our goal is to

determine whether a rational trier of fact could have found the defendant guilty of

the offense charged beyond a reasonable doubt.” Id. (internal quotation marks

omitted). We review the evidence in the light most favorable to the State. Id. at

429. Because the defendant appeals from a bench trial, he may “challenge the

sufficiency of evidence on appeal irrespective of whether a motion for judgment
                                         4

of acquittal was previously made.” State v. Abbas, 561 N.W.2d 72, 74 (Iowa

1997).

III. Discussion.

         To prove a violation of criminal mischief in the fourth degree, the State

must establish the defendant intentionally caused damage to the property of

another, with no right to do so, and the resulting damage was between $200 and

$500. See State v. Chang, 587 N.W.2d 459, 461 (Iowa 1998). Jones maintains

there was insufficient evidence to prove he had the specific intent to damage

Hughes’ windshield.

         “Because proof that the defendant acted with the specific intent . . .

requires a determination of what the defendant was thinking when an act was

done, it is seldom capable of being established with direct evidence.” State v.

Schminkey, 597 N.W.2d 785, 789 (Iowa 1999).             “Therefore, the facts and

circumstances surrounding the act, as well as any reasonable inferences to be

drawn from those facts and circumstances, may be relied upon to ascertain the

defendant’s intent.” Id. Both Hughes and Officer Murphy witnessed Jones use

his forearm to smash Hughes’ windshield. Hughes testified Jones used a “pretty

good force,” and Officer Murphy heard “a really loud thud” from approximately

one-half block away. The natural consequence of Jones’ action was damage to

the windshield. See State v. Taylor, 689 N.W.2d 116, 132 (Iowa 2004) (“The

State is assisted in meeting its burden of proof by the principle that an actor will

ordinarily be viewed as intending the natural and probable consequences that

usually follow from his or her voluntary act.”). In viewing the evidence in the light
                                         5


most favorable to the State, there is substantial evidence to support a finding that

Jones specifically intended to damage the windshield. Thus, we affirm Jones’

conviction and sentence for criminal mischief in the fourth degree.

      AFFIRMED.